Citation Nr: 1455835	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  12-10 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, spouse, and daughter


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 

INTRODUCTION

The Veteran had active military service from October 1951 to October 1953.  The Veteran is in receipt of a Combat Infantry Badge (CIB).  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In connection with this appeal, the Veteran, his spouse, and his daughter testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in April 2014 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file. 

This case was previously before the Board in July 2014, at which time the issue currently on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action.  

The issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for a bilateral knee disability and hypertension and the claim of entitlement to an increased rating for bilateral hearing loss disability have been raised by the record in an August 2014 statement from the Veteran's representative.  Those issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ) and so, the Board does not have jurisdiction to decide them.  Therefore, they are referred to the AOJ for the appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2014).




REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.  

In the July 2014 remand, the Board directed that the Veteran be afforded a VA examination to determine the nature and etiology of any currently present psychiatric disability, to include PTSD.  The Board directed that the examiner provide an opinion regarding the etiology of all diagnosed psychiatric disabilities.  The Board directed that in forming the requested opinions, the examiner should specifically consider the Veteran's statements regarding the onset and continuity of his symptomatology and that the examiner should provide a clear rationale for all opinions expressed.

A review of the record shows that the Veteran was afforded the directed examination in September 2014.  At that time, the examiner noted that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD and explained that finding.  However, the examiner did diagnose unspecified depressive disorder.  The examiner opined that the Veteran's unspecified depressive disorder was not caused by or related to his active service, to include combat stressors from his service in the Republic of Korea.  In this regard, the examiner noted that the opinion was based on a review of the record, the Veteran's subjective reported symptoms, the DSM diagnostic criteria, a clinical interview, objective test results, and the examiner's own training and experience.  The examiner specifically listed the lack of treatment for a psychiatric disability during service and the Veteran's failure to seek psychiatric treatment subsequent to his separation from service until 2012 in support of the negative opinion provided.  

The Board finds that the September 2014 opinion is not adequate for adjudication purposes.  In this regard, while the examiner noted that the Veteran's subjective reports were considered, it does not appear that the examiner actually considered them.  Rather, the examiner based the negative opinion on the lack of treatment during and subsequent to service.  The Board notes that the lack of treatment cannot be the sole basis for a negative opinion.  Therefore, the examiner failed to provide a detailed rationale for the opinion provided as directed by the Board.  As the opinion is not adequate, it cannot serve as the basis of a denial of entitlement to service connection.  

For those reasons, the Board finds that the development conducted does not comply with the directives of the July 2014 remand.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board finds that the Veteran's claims file should be returned to the September 2014 VA examiner for review and an addendum opinion, to include a detailed rationale for all opinions provided.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The claims file should be forwarded to the VA examiner who performed the September 2014 VA examination for a complete review and an addendum opinion.  

Based on a review of the record, to specifically include the September 2014 VA examination report, the examiner should provide an opinion with regard to the Veteran's diagnosed unspecified depressive disorder as to whether there is a 50 percent or better probability that the disability is related to the Veteran's active service, to include combat stressors from his service in the Republic of Korea.  The examiner must consider, and discuss in detail, the Veteran's statements regarding onset and continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The lack of treatment during service and subsequent to service cannot serve as the sole basis for a negative opinion.  

A clear and detailed rationale for all opinions expressed must be provided.  

If the September 2014 VA examiner is not available, the claims file should be provided to and reviewed by another psychiatrist or psychologist with sufficient expertise to provide the required medical opinion and supporting rationale.  Another VA examination of the Veteran should only be performed if deemed necessary by the examiner providing the requested medical opinion.

2. Confirm that any opinions provided comport with this remand and undertake any other development determined to be warranted.

3. Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Lesley A. Rein
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

